Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 1 of 13            FILED
                                                                  2019 Jun-24 PM 03:01
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 2 of 13
Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 3 of 13
Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 4 of 13
Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 5 of 13
Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 6 of 13
Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 7 of 13
Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 8 of 13
Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 9 of 13
Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 10 of 13
Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 11 of 13
Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 12 of 13
Case 2:19-cv-00970-KOB Document 1-4 Filed 06/24/19 Page 13 of 13
